Citation Nr: 0527275	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  99-19 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1954 to May 
1959.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In October 2002, the veteran testified at a Board hearing.  
In October 2003, the Board remanded the issue for further 
development.  

The Board notes that the RO initially denied service 
connection for hypertension in February 1997.  Subsequently 
the veteran filed a new claim for hypertension, which the RO 
developed as a claim for service connection secondary to the 
veteran's service-connected disorders.  Given that the 
veteran is being granted service connection on a direct 
basis, the issue of service connection for hypertension on a 
secondary basis is moot. 

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2004). 


FINDINGS OF FACT

1.  By a rating decision in February 1997, the RO denied the 
veteran's service connection claim for hypertension.  The 
veteran did not file a notice of disagreement.

2.  The veteran's hypertension is related to the veteran's 
active duty service. 


CONCLUSIONS OF LAW

1.  The February 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The veteran's hypertension was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, such 
as hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service medical records showed that upon entrance into 
service the veteran's blood pressure was 130/90.  May 1954 
in-service treatment records for a gunshot wound to the 
abdomen revealed that the veteran's blood pressure rose to 
210/120 and 200/100.  The veteran's report of medical history 
upon separation from service indicated that the veteran 
alleged having hypertension in college and the accompanying 
examination showed his blood pressure reading was 118/90.  
The veteran during his October 2002 hearing, denied having 
had hypertension in college.  

A February 1972 VA examination noted that the veteran 
reported a history of hypertension and treatment for 
hypertension.  Private medical records from the 1990s showed 
that the veteran had hypertension and was under treatment.  A 
November 2002 letter from a private doctor, who also was the 
veteran's classmate, stated that he was working in an 
emergency room in November 1959 and recalls the veteran being 
treated for hypertension.  A January 2003 letter from a 
medical doctor on contract with the VA, stated that the 
veteran's medical records were reviewed, including service 
medical records.  The examiner stated that on many occasions 
the veteran's blood pressure was elevated and that about 3 
months after being discharged from service, 2 physicians 
unequivocally stated that the veteran had sustained diastolic 
hypertension and treatment was initiated.  The examiner 
concluded that it is reasonable to assume that the veteran's 
blood pressure was elevated while he was in service and had 
it been followed up, it would have substantiated a diagnosis 
of essential hypertension.  

The veteran was afforded a VA examination in April 2003 and 
the claims folder was reviewed in conjunction with the 
examination.  Physical examination showed that blood pressure 
readings on 3 separate occasions were 152/84, 140/90, and 
146/90.  The diagnosis was essential hypertension.  The 
examiner indicated that the veteran did not have hypertension 
on entering military service and the veteran may have had 
hypertension in service that was not treated.  The examiner 
further explained that the veteran did have risk factors, 
which included diet and stress, that may have contributed to 
his blood pressure being elevated while in service.  The 
examiner opined that the factors did not cause the veteran's 
blood pressure, but may have contributed to the blood 
pressure being elevated.  In an April 2005 addendum, the 
examiner elaborated that there was a trend of the veteran's 
blood pressure rising over the last couple of years prior to 
discharge, especially diastolic pressure, and the veteran 
appeared to have had normal blood pressure upon entering the 
military.  The examiner again opined that the veteran's 
essential hypertension may likely have been aggravated by 
risk factors while in the military.  

In sum, the veteran's blood pressure became elevated during 
service.  The veteran has a current diagnosis of hypertension 
and a VA examiner opined that the veteran's hypertension may 
likely have been aggravated by risk factors while in the 
military.  Thus, the totality of the evidence has suggested 
that there is a causal relationship between the veteran's 
service and his hypertension.  Therefore, in giving the 
veteran the benefit of the doubt, the Board finds that the 
evidence is in relative equipoise with regard to the claim.  
Hence, service connection is warranted for hypertension.  38 
U.S.C.A. § 5107(b).  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, the Board need not consider the 
question of VCAA compliance since there is no detriment to 
the veteran in light of the favorable disposition in this 
matter.  


ORDER

The appeal is granted.



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


